UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB /A Amendment No. 1 (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27549 SKYE INTERNATIONAL, INC. (Name of small business issuer in its charter) NEVADA 88-0362112 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7701 E. Gray Rd, Suite 4 Scottsdale, AZ 85260 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (480) 993-2300 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o 1 Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State issuer’s revenues for its most recent fiscal year. $0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the commonequity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.$1,866,092 as of April 10, 2008 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.42,539,797 shares as of April 10, Transitional Small Business Disclosure Format (Check one): Yeso No x 2 EXPLANATORY NOTE We are filing this Amendment No. 1 to Form 10-KSB for the fiscal year ended December 31, 2007, as originally filed with the SEC on April 15, 2008, to (1) correct our file number found on the cover page, (2) revise Item 8A to report on management’s assessment of internal control over financial reporting, and (3) file a revised certification by our principal executive and principal financial officer. This Amendment No. 1 continues to speak as of the date of the original Form 10-KSB for the fiscal year ended December 31, 2007 and we have not updated or amended the disclosures contained herein to reflect events that have occurred since the filing of the Form 10-KSB, or modified or updated those disclosures in any way other than as described in the preceding paragraphs. Accordingly, this Amendment No. 1 should be read in conjunction with our filings made with the SEC subsequent to the filing of the original Form 10-KSB on April 15, 2008. PART II ITEM 8A.CONTROLS AND PROCEDURES Evaluation of disclosure controls and procedures Management, with the participation of our Chief Executive Officer and the Chief Financial Officer, carried out an evaluation of the effectiveness of our “disclosure controls and procedures” (as defined in the Exchange Act, Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this report (the “Evaluation Date”). Based upon that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that, as of December 31, 2007, our disclosure controls and procedures were ineffective to ensure that the information we were required to disclose in reports that we file or submit under the Securities and Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms.
